• BETTS, District Judge.
A cardinal defect in the application is that it avers no fact over which this court can exercise jurisdiction. It appears by an exemplification of Conveyances accompanying the petition, that, more than fifty years since, all the estate, interests and equities subsisting in the bankrupt at the time his bankruptcy was declared were, under the most comprehensive and absolute terms of grant, formally conveyed by the commissioners of bankruptcy to regular assignees of the bankrupt, and that they also, at that distant period, divested themselves of specific. portions of property by regular and solemn deed of grant. No action of the court, of its officers, of the creditors of the bankrupt, of himself or of his personal representatives, is averred to have been taken in relation to the premises in now a lapse of more than half a century. That long unmoved silence, unexplained, denotes that the interests once connected with the subject matter are now closed and barred forever. Courts of justice will never authorize their powers to be put in motion to resuscitate known rights, after having been allowed to sleep so long; much less can these powers be used in fishing for evidence of claims not shown to have had a legal value or even an existence. The petitioners furnish no semblance of evidence that the assignees took any estate not fully administered upon, or that the bankrupt, at his decease, left any interest by his will which did not belong to his creditors. His heirs or devisees have no right to claim the interposition of the court to enforce, at this time, a performance of the trust cast upon his assignees (supposing there was a dereliction of duty on their part), without first establishing that there is an inheritance yet outstanding, within the reach and control of the court, which the court may have wielded and applied to their benefit, by leviving the bankrupt proceedings, and having them duly carried forward to completion. The prayer of the petitioners is accordingly denied.